March 4, 1968


Hon. Henry Wade                     Opinion No. M- 209
District Attorney
Dallas County                   Re:     (1) Authority of County
Dallas County Government                Commissioner's Court to
  Center                                prepare and sell duplicate
Dallas, Texas 75202                     copies of magnetic tape of
                                        names of registered voters
                                        of county to private entities
                                        for commercial purposes.
                                        (2) Authority of the Tax
                                        Assessor-Collector acting
                                        individually to sell copies
                                       .of the list of registered
                                        voters in Dallas County,
                                        either complete lists or
Dear Mr. Wade:                          certain nreclnct lists.
          Your recent letters requesting our opinion relative to
the above captioned matters, read, in part, as follows:
         "Recently the Dallas County Commissioners
    Court passed an order accepting the offer of a
    private entity to purchase a tape of voter reg-
    istrations for the year 1968,to be delivered
    when it becomes available. A copy of said order
    is attached hereto.
         "On January 31, 1968, the County Judge asked
    this Office for an opinion as to the authority
    of the Commissioners Court to prepare and sell
    such tape. We replied to such request by fur-
    nishing the County Judge a complete copy of
    Attorney General's Opinion No. C-75 dated
    May 14, 1963,addressed to Honorable Joe
    Resweber, County Attorney of Harris County,
    together with our forwarding letter setting
    forth the provisions of Article 5.19a of the
    Election Code, which imposes the duty upon
    the Registrar to prepare such lists. Said

                           -1003-
                                                        .    ,




Hon.~Henry Wade, page 2 (M-209)


     article also names the individuals and of-
     ficials to whom the Registrar shall furnish
     copies of such lists and sets out the fees
     which he may collect therefor. We further
     advised the Court that although the Harris
     County problem involved a different type of
     record and perhaps a different county official,
     we felt that the same principles of law were    ;sf
     involved and that perhaps said Opinion No.
     C-75 would sufficiently answer the question
     involved here. Because of the importance of
     the question and of the differences of opinion
     among the various members of the Court, we
     respectfully submit said questlon for your
     opinion and advice.


           The Constitution of Texas declares that the Commis-
sioners Court shall exercise  such powers and jurisdiction over
all county business as is conferred by the Constitution and the
laws :of the State. Tex.Const., Art. V, Sec. 18.
          The jurisdiction of the Commissioners Court over the
county's business is not general and all Inclusive, but is limited
to matters or powers specifically covered by the Constitution and
statutes. Anderson v. Wood, 137 Tex. 201, 152 S.W.2d 1084 (.1941);
15 Tex.Jur.2d 261, Counties, % 35.
          In 15 Tex.Jur.2d 265, Counties, % 37,   it is stated:
         "The constitution declares that the com-
    missioners courts shall exercise such powers
    and jurisdiction over all county business as
    Is conferred by the constitution and the laws
    of this state. Under this provision, the
    powers of the commissioners court are limited
    strictly to the county business. The legisla-
    ture has no authority to enlarge their powers
    or jurisdiction to other activities, and any
    attempt to do so is void. . . .'I
          The Legislature has, by statute, specifically enumerated
the powers and duties of the Commissioners Court. Article 2351,
Vernon's Civil Statutes; 15 Tex.Jur.2d 262, Counties, % 35.
          Since we are unable to find any constitutional or statutory
provisions which would authorize the Commission"ersCvrt to prepare

                          -1004-
Hon. Henry Wade, page 3 (M-209)


and sell duplicate copies of magnetic tape containing names of
registered voters of the county to private entities to be used
for commercial purposes, you are advised that the Commissioner's
Court does not have such authority.
          The Constitution of Texas, In Section 14 of Article
VIII, authorizes the election of a Tax Assessor-Collector for
each county and provfdes that such Tax Assessor-Collector shall
perform all duties prescribed by the Legislature. Article 5.09a
of the Election Code of Texas provides that the County Tax As-
sessor-Collector shall be the registrar of voters for the county
and that he shall be responsible for the registration of voters,
the keeping of records, preparation of lists of registered voters,
and such other dutiesincident to voter registration as are
placed upon him by law.
          Article 5.19a of the Election Code of Texas provides
that the Tax Assessor-Collector shall prepare a certified list of
registered voters and shall deliver copies of such list to certain
designated persons In accordance with the provisions ofi&ald statute.
          We do not find any statute authorizing a County Tax As-
sessor-Collector to furnish unofficial copies of the list of reg-
istered voters or prohibiting him from furnishing such a list.
However, In Attorney General's Opinion V-14 (1947), this office
held that,in the absence of a statutory prohibition, a Tax As-
sessor-Collector, or his deputy, acting in his individual capacity,
may retain the fee charged for the preparation of a poll tax list,
compiled in off-duty hours, ff the same does not interfere with the
discharge of those duties imposed upon him by law. The case of
Moore v. Sheppard, 144 Tex. 537, 192 S.W.2d 559 (1946), is cited
as author1t.vfor that owinion, This case involved money held bv
the Clerks of several Courts of Civil Appeals for furnishing un-
certified and unofficial copies of the opinions of their respective
courts. The Supreme Court held that a clerk, at his discretion,
could furnish others uncertified and unauthenticated carbon copies
of court records. In this case the Supreme'Court said:
         "The clerks of the courts of civil appeals
    are not entitled to receive extra compensation
    for services performed within the scope of their
    official duties prescribed by law. The general
    principle prohibiting public officials from
    charging fees for the performance of their
    official duties does not prohibit them from
    charging for their services for acts that
    they are under no obligation, under the law:
    to perform. D . . (192 S.W.2d 560)

                          - 1005 -
Hon. Henry Wade, page 4        (M-209)


          11
               .   .   .



          'There being no statutory duty requiring
     petitioners to furnish uncertified,'unofficial
     copies of opinions of the courts of civil ap-
     peals, no statute fixing any fee for such serv-
     ices, and no valid statute requiring that money
     received therefore be deposited In the State
     Treasury, there Is no debt owing by petitioners
     to the state. . . .'I (192 S.W.W 562)
          Therefore, you are advised that the Tax Assessor-Col-
lector or his deputies, acting as Individuals, may sell unofficial
copies of the names of registered voters to Individuals or firms.
                           SUMMARY
          The Commissioners Court does not have au-
     thority to prepare and sell duplicate copies of
     magnetic tape, containing the names of regis-
     tered voters of the county to private entities
     to be used for commercial purposes.
          The County Tax Assessor-Collector, or his
     deputy, acting In his individual capacity, may
     sell copies of the list of registered voters,
     either complete lists or certain precinct lists,
     compiled in off-duty hours, If the same does not
     interfere with the discharge of those duties im-
     posed upon him by law.




Prepared by Jack Sparks
Assistant Attorney Genjsral
APPROVED:
OPINION COMMITTEE
Hawthorne .Phllllps, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Bill Allen
John Reeves
Ralph Rash
                           -1006-
 .   -                      .




Han: Henry Wade, page 5 (M-209)


A. J. CARUBBI, JR,
Executive Assistant